DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 1/6/2021 for application number 16/895,809. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities:  claim 20 recites “with with” where “with” was apparently intended.  Appropriate correction is required.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are allowable for the same reason they were allowable in parent application 16/298,756.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite, “the first view accepts a plurality of signaling gestures different from the second view to execute different functions.” The specification does not appear to disclose this limitation, and the Applicant has not cited any portion of the specification that discloses the limitation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, 7, 9-11, 13-14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, IV et al. (Pub. No. 2014/0143738) in view of Shin et al. (Pub. No. 2010/0295805).

In reference to claim 1, Underwood teaches a computer-implemented method (para. 0004) comprising: subset of content items of a continuous stream of content on a display (different mailbox views, para. 0028, fig. 4, of plurality of messages are displayed, para. 0027-28, 0032-33) receiving, at the display, a first touch input having a first vertical component; in accordance with a determination that a first input mode is active, performing a scroll function in response to the first touch input (vertical scroll gesture is recognized, para. 0030-35); receiving, at the display, a second touch input …, the second touch input being at a location of a content item of the subset of content items (horizontal movements enable actions on the messages, para. 0034-37); in accordance with a determination that a second input mode is active, associating a signaling gesture with the content item, the signaling gesture identified from the second touch input and indicating a modification to the content item (message action gesture recognized, para. 0034-37); and updating, according to the output data, the continuous stream of content on the display to reflect the modification to the content item (updated UI displayed, para. 0030-36, para. 0044-45, figs. 9A-9E).
However, Underwood does not explicitly teach receiving, at the display, a second touch input having a second vertical component.
Shin teaches receiving, at the display, a second touch input having a second vertical component (horizontal drag on list item can have a vertical component up to a predetermined distance, and still be recognized as a horizontal drag, para. 0097-98 and fig. 12).
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood and Shin before the earliest effective filing date, to modify the second touch input as disclosed by Underwood to include a vertical component as taught by Shin.
One of ordinary skill in the art would have been motivated to modify the second touch input of Underwood to include the vertical component of Shin because it would allow a user to make a substantially, but not perfectly, horizontal gesture.
In reference to claim 3, Underwood teaches the computer-implemented method of Claim 1, wherein the first input mode enables interaction with display controls and the second input mode enables interaction with at least one of the subset of content items (vertical movements scroll, and horizontal movements enable actions on the messages, para. 0034-37).
In reference to claim 4, Underwood teaches the computer-implemented method of Claim 1, wherein updating the continuous stream of content comprises one or more of the following: associating a dismissal indication with the content item; associating an approval indication with the content item; associating a strong approval indication with the content item; requesting communication with a user account associated with the content item
In reference to claim 7, Underwood teaches the computer-implemented method of Claim 1, further comprising recognizing a control gesture while concurrently recognizing a signaling gesture that is interleaved with instances of the control gesture and performing a particular action in response to the signaling gesture (user can both scroll and make gestures on messages, para. 0034).
In reference to claim 9, Underwood teaches the computer-implemented method of Claim 1, further comprising providing a visual indication that of a switch between the first input mode and the second input mode (feedback provided as user makes gesture, which would visually indicate the user is making an action and not scrolling, para. 0035).
In reference to claim 10, Underwood teaches the computer-implemented method of Claim 1, further comprising implementing a first logical layer of touch screen gestures relating to control gestures to control display aspects while concurrently recognizing a second logical layer of touch screen gestures relating to signaling gestures that interact content items in the continuous steam of content (both display gestures, like taps and vertical scroll gestures, are recognized alongside signal gesture that control messages, para. 0034).

In reference to claim 11, Underwood teaches one or more non-transitory computer-readable media (para. 0026) storing instructions which, when executed by one or more computing devices, cause: a subset of content items of a continuous stream of content on a display (different mailbox views, para. 0028, fig. 4, with plurality of messages are displayed, para. 0027-28, 0032-33), receiving, at the display, a first touch input having a first vertical component; in accordance with a determination that a first input mode is active, performing a scroll function in response to the first touch input (vertical scroll gesture is recognized, para. 0030-35); receiving, at the display, a second touch input …, the second touch input being at a location of a content item of the subset of content items; in accordance with a determination that a second input mode is active, generating output data associating a signaling gesture with the content item, the signaling gesture identified from the second touch input and indicating a modification to the content item (message action gesture input on message recognized, para. 0034-37); updating, according to the output data, the continuous stream of content on the display to reflect the modification to the content item (updated UI displayed, para. 0030-36, para. 0044-45, figs. 9A-9E).
However, Underwood does not explicitly teach a second touch input having a second vertical component.
Shin teaches a second touch input having a second vertical component (horizontal drag on list item can have a vertical component up to a predetermined distance, and still be recognized as a horizontal drag, para. 0097-98 and fig. 12).
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood and Shin before the earliest effective filing date, to modify the second touch input as disclosed by Underwood to include a vertical component as taught by Shin.
One of ordinary skill in the art would have been motivated to modify the second touch input of Underwood to include the vertical component of Shin because it would allow a user to make a substantially, but not perfectly, horizontal gesture.
In reference to claim 13, Underwood teaches the one or more non-transitory computer-readable media of Claim 11, wherein the control mode enables interaction with display controls and the signal mode enables interaction with at least one of the individually actionable content items (vertical movements scroll, and horizontal movements enable actions on the messages, para. 0034-37).
In reference to claim 14, Underwood teaches the one or more non-transitory computer-readable media of Claim 11, wherein updating the continuous stream of content comprises one or more of the following: associating a dismissal indication with the content item; associating an approval indication with the content item; associating a strong approval indication with the content item; requesting communication with a user account associated with the content item (actions include archive, star, and call back, see figs. 10A, 12, and 16).
In reference to claim 17, Underwood teaches the one or more non-transitory computer-readable media of Claim 11, wherein the instructions comprise instructions for recognizing a control gesture while concurrently recognizing a signaling gesture that is interleaved with instances of the control gesture and performing a particular action in response to the signaling gesture (user can both scroll and make gestures on messages, para. 0034).
In reference to claim 19, Underwood teaches the one or more non-transitory computer-readable media of Claim 11, wherein the instructions comprise instructions for providing a visual indication of a switch between the first input mode and the second input mode (feedback provided as user makes gesture, which would visually indicate the user is making an action and not scrolling, para. 0035).
In reference to claim 20, Underwood teaches the one or more non-transitory computer-readable media of Claim 11, wherein the instructions comprise instructions for implementing a first logical layer of touch screen gestures relating to control gestures to control display aspects while concurrently recognizing a second logical layer of touch screen gestures relating to signaling gestures that interact with with content items in the continuous stream of content (both display gestures, like taps and vertical scroll gestures, are recognized alongside signal gesture that control messages, para. 0034).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, IV et al. (Pub. No. 2014/0143738) in view of Shin et al. (Pub. No. 2010/0295805) as applied to claims 1 and 11 above, and in further view of Bukurak et al. (Pub. No. 2014/0040756).
In reference to claim 2, Underwood and Shin do not explicitly teach the computer-implemented method of Claim 1, wherein content items in the continuous stream of content are from a plurality of data sources and of different content item types.
Bukurak teaches the computer-implemented method of Claim 1, wherein content items in the continuous stream of content are from a plurality of data sources and of different content item types (inbox displays items from a plurality of different sources and accounts, para. 0084-86, figs. 11-12).
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood, Shin, and Bukurak before him at the time of filing, to modify the inbox as disclosed by Underwood to include the plurality of sources as taught by Bukurak.
One of ordinary skill in the art would be motivated to modify the inbox of Underwood to include the plurality of sources of Bukurak because Underwood discloses that messages can be from a plurality of messaging accounts (para. 0033), and the inbox of Bukurak provides a more convenient way of accessing messages from different sources (Bukurak, para. 0082, 84).
In reference to claim 12, Underwood and Shin do not explicitly teach the one or more non-transitory computer-readable media of Claim 11, wherein content items in the continuous stream of content are from a plurality of data sources and of different content item types.
Bukurak teaches the one or more non-transitory computer-readable media of Claim 11, wherein content items in the continuous stream of content are from a plurality of data sources and of different content item types (inbox displays items from a plurality of different sources and accounts, para. 0084-86, figs. 11-12).
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood, Shin, and Bukurak before him at the time of filing, to modify the inbox as disclosed by Underwood to include the plurality of sources as taught by Bukurak.
.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, IV et al. (Pub. No. 2014/0143738) in view of Shin et al. (Pub. No. 2010/0295805) as applied to claims 1 and 11 above, and in further view of Markiewicz et al. (Pub. No. 2017/0068854).

In reference to claim 5, Underwood and Shin do not explicitly teach the computer-implemented method of Claim 1, further comprising changing from the first input mode to the second input mode in response to, prior to receiving second the touch input, receiving a touch event indicating a screen press for a predetermined amount of time.
Markiewicz teaches the computer-implemented method of Claim 1, further comprising changing from the first input mode to the second input mode in response to, prior to receiving second the touch input, receiving a touch event indicating a screen press for a predetermined amount of time (gesture recognition mode change in response to touch and hold, para. 0131). 
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood, Shin, and Markiewicz before him at the time of filing, to modify the modes as disclosed by Underwood to include the touch and hold as taught by Markiewicz.
One of ordinary skill in the art would be motivated to modify the modes of Underwood to include the touch and hold of Markiewicz because it would provide a way for the device to recognize the difference between message action gestures and other gestures beyond just looking at the axis of travel, 
In reference to claim 15, Underwood and Shin do not explicitly teach the one or more non-transitory computer-readable media of Claim 11, further comprising changing from the first input mode to the second input mode in response to, prior to receiving the second touch input, receiving a touch event indicating a screen press for a predetermined amount of time.
Markiewicz teaches the one or more non-transitory computer-readable media of Claim 11, further comprising changing from the first input mode to the second input mode in response to, prior to receiving the second touch input, receiving a touch event indicating a screen press for a predetermined amount of time (gesture recognition mode change in response to touch and hold, para. 0131). 
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood, Shin, and Markiewicz before him at the time of filing, to modify the modes as disclosed by Underwood to include the touch and hold as taught by Markiewicz.
One of ordinary skill in the art would be motivated to modify the modes of Underwood to include the touch and hold of Markiewicz because it would provide a way for the device to recognize the difference between message action gestures and other gestures beyond just looking at the axis of travel, so more gestures would be possible (for example, a user could scroll both horizontally and vertically, and message action gestures could also be made in both directions). 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Underwood, IV et al. (Pub. No. 2014/0143738) in view of Shin et al. (Pub. No. 2010/0295805) as applied to claims 1 and 11 above, and in further view of Duhon et al. (Pub. No. 2017/0285931).

In reference to claim 8, Underwood teaches the computer-implemented method of Claim 1, wherein the subset of content items are a first subset of content items; displaying the first subset of content items comprises a first view; displaying a second subset of content items comprises a second view (different mailbox views, para. 0028).
However, Underwood and Shin do not teach the first view accepts a plurality of signaling gestures different from the second view to execute different functions.
Duhon teaches and the first view accepts a plurality of signaling gestures different from the second view to execute different functions (see different views that respond to different sets of gestures that execute different functions, in music application in figs. 3-8, file explorer figs. 9-16, inbox in figs. 17-20, and calendar in figs. 21-24).
In reference to claim 18, Underwood teaches the one or more non-transitory computer-readable media of Claim 11, wherein the subset of content items are a first subset of content items; displaying the first subset of content items comprises a first view; displaying a second subset of content items comprises a second view (different mailbox views, para. 0028).
However, Underwood and Shin do not teach the first view accepts a plurality of signaling gestures different from the second view to execute different functions.
Duhon teaches and the first view accepts a plurality of signaling gestures different from the second view to execute different functions (see different views that respond to different sets of gestures that execute different functions, in music application in figs. 3-8, file explorer figs. 9-16, inbox in figs. 17-20, and calendar in figs. 21-24).
It would have been obvious to one of ordinary skill in art, having the teachings of Underwood, Shin, and Duhon before him at the time of filing, to modify the gestures as disclosed by Underwood to include the different gestures as taught by Duhon.
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waller et al. (Pub. No. 2014/0300561) which teaches distinguishing between a scroll gesture and a freehand inked gesture (see, e.g., para. 0017).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174